NO. 12-13-00036-CR

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                        §

CARLOS R. SONESEN,                            §              ORIGINAL PROCEEDING

RELATOR                                       §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Relator, Carlos R. Sonesen, has filed a pro se petition for writ of mandamus, requesting
that this court compel the Smith County District Clerk to provide him a free copy of the
reporter’s record in his criminal case. He states that he seeks the copy for use in preparing a
postconviction application for writ of habeas corpus to challenge his felony conviction.
Alternatively, he requests that this court direct the trial court to conduct a hearing on his motion
to review the reporter’s record.
       This court, as an intermediate appellate court, has no jurisdiction over postconviction
writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West
2005); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.] 2001, orig.
proceeding) (recognizing that only the Texas Court of Criminal Appeals has jurisdiction in final
postconviction felony proceedings).      Therefore, this court also lacks jurisdiction to grant
mandamus relief in matters related to a postconviction writ application in felony cases. See In re
McAfee, 53 S.W.3d at 717-18.
       Additionally, even if this court had jurisdiction, an indigent defendant ordinarily is not
entitled to a free copy of a reporter’s record for purposes of filing a postconviction habeas
application. In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.–Houston [1st Dist.] 1999,
orig. proceeding). A free record is available for that purpose only if the defendant shows the
habeas application is not frivolous and there is a specific need for the trial records that are
sought. In re Coronado, 980 S.W.2d 691, 693 (Tex. App.–San Antonio 1998, orig. proceeding).
Relator has not made any such showing here.
         Relator’s petition for writ of mandamus is dismissed for want of jurisdiction.
Opinion delivered February 13, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                       FEBRUARY 13, 2013


                                       NO. 12-12-00028-CR


                                  CARLOS R. SONESEN,
                                          Relator
                                            v.
                                 HON. KERRY L. RUSSELL,
                                        Respondent




                                    ORIGINAL PROCEEDING


                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by CARLOS R. SONESEN, who is the relator in Cause No. 007-0153-09, pending on the
docket of the 7th Judicial District Court of Smith County, Texas. Said petition for writ of
mandamus having been filed herein on February 6, 2013, and the same having been duly
considered, because it is the opinion of this Court that it does not have jurisdiction of the
petition, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for
writ of mandamus be, and the same is, hereby DISMISSED FOR WANT OF JURISDICTION.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.